DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 October 2020 has been entered.
 Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 27 and 29 introduce the terminology “convex polygon” in reference to the cross-sectional profile of the spiral bristle. This terminology is absent in the originally filed disclosure, although it is noted in paragraph [0039] that the polygonal cross-sectional shape is triangular and in paragraph [0046] of the Applicant’s specification that the transverse cross-sectional profile may be square, rectangle and any type of polygonal transverse cross-section profile.” MPEP § 608.01(o) recites: “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”
Claim Objections
3.	Claim 7 is objected to because of the following informalities:  Claim 7 Lines 1-2 recites “…further comprising a transverse cross-section profile…” It is noted that claim 1, which claim 7 depends upon, now recites the limitation of “a transverse cross-sectional profile”.  The Examiner has interpreted these limitations to be drawn to a same transverse cross-section(al) profile of the spiral bristle and not an additional cross-section profile. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 6-8, 10-11, 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch, US 6,161,243 in view of Yamada, JP 2010-125046A (see also Computer generated English translation, previously cited 25 March 2020).
	Weihrauch discloses the claimed invention including a spiral bristle comprising a first component (19), a second component (18), and a third component (20) forming a polygonal transverse cross-sectional profile (Figure 8, the first, second and third components creating the polygonal transverse cross-sectional profile in addition to a core 17 and fourth component 21; alternatively Column 4 Lines 54-56 describe an embodiment where a spiral bristle has a polygonal/square/rectangular cross-section and the four corner regions form the ribs, each of these four corners being a first, second and third component), each of the second and third components wrapping around the first component in a helical and spaced-apart manner (all components wrapped indirectly around the others, Figure 2 is an example with just two components), the second and third components isolated from one another by the first component (Figure 2 and 8; in the alternate embodiment of Column 4 Lines 54-56, when the second and third components are opposite corners of the square/rectangle and the first 
	Weihrauch discloses that it is preferable that the core and at least first component are formed of different materials so that the bristle can be adapted for specific use conditions (Column 2 Lines 52-60, Column 3 Lines 24-45, Column 4 Line 63 to Column 5 Line 9). Weihrauch does not explicitly disclose that the first, second and third components are formed of different materials.
	Yamada teaches a spiral bristle comprising first, second, and third components (2a, 2b, 2c, Figures 2A-2B) and teaches that the first, second, and third components are formed of different materials (see English translation, Page 3 eighth paragraph, specifically the last sentence in that the combination of resins that comprise the unit shapes can be of 3 types). The different materials may include materials for high cleaning, improved performance in scraping foreign matter, for providing a massage effect to the gums, having a high frictional resistance, and in addition to materials with additives (see English translation Page 3 eighth and ninth paragraphs).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second and third components of the spiral bristle of Weihrauch to each be formed of different materials, as taught by Yamada, in order to provide the spiral bristle with a combination of materials beneficial for specific brushing use conditions.
5.	Claims 1-2, 6-8, 10-11, 22-23, 25, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch, US 6,161,243 in view of Xi et al., WO 2015/085528.
Regarding claims 1, 22 and 25, Weihrauch discloses the claimed invention including a spiral bristle comprising a first component (19), a second component (18), and a third component (20) forming a polygonal transverse cross-sectional profile (Figure 8, the first, second and third components creating the polygonal transverse cross-sectional profile in addition to a core 17 and fourth component 21; alternatively Column 4 Lines 54-56 describe an embodiment where a spiral bristle has a polygonal/square/rectangular cross-section and the four corner regions form the ribs, each of these four corners being a first, second and third component), each of the second and third components wrapping around the first component in a helical and spaced-apart manner (all components wrapped indirectly around the others, Figure 2 is an example with just two components), the second and third components isolated from one another by the first component (Figure 2 and 8; in the alternate embodiment of Column 4 Lines 54-56, when the second and third components are opposite corners of the square/rectangle and the first component is in between), and each one of the first, second and third components forms an apex of the polygonal transverse cross-sectional profile (Figure 8; in the alternate embodiment of Column 4 Lines 54-56, the first, second and third components are formed at the corners with a core in the center). Regarding claims 6, 27 and 29, the polygonal transverse cross-sectional profile is rectangular, which is a convex polygon (Column 4 Lines 54-56). Regarding claim 7, the transverse cross-sectional profile defines a bristle outer surface (see cross-sectional views in Figure 8), the first component forming a first section of the bristle outer surface (Figure 8), the second component forming a second section of the bristle outer surface (Figure 8), and the third component forming a third section of the bristle  outer surface (Figure 8), wherein the first section of the bristle outer surface is located between the second and third 
	Weihrauch discloses that it is preferable that the first and at least second component are formed of different materials and colors so that the bristle can be adapted for specific use conditions (Column 2 Lines 40-60, Column 3 Lines 24-45, Column 4 Line 63 to Column 5 Line 9). Weihrauch does not explicitly disclose that the first, second and third components are formed of different materials.
Xi et al. teach all elements previously discussed above including the particular teaching of a spiral bristle with first, second, and third components (710, 720 and 730), where the first, second, and third colors are different from one another (paragraph 0040 teaches orange, yellow, green, blue, black, red, purple as providing visual aesthetics to a user, as well as being 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second and third components of the spiral bristle of Weihrauch to each be formed of different materials, as taught by Xi et al., in order to provide the spiral bristle with a combination of three different materials each having their unique benefit for brushing and also as it pertains to claims 2, 22 and 25, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first, second, and third components of the spiral bristle of Weihrauch so that they are each of different colors from one another, as taught by Xi et al., so as to provide an interesting visual aesthetic.
6.	Claims 1-3, 7-11, 22-23, 25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Xi et al., WO 2015/085528 in view of Weihrauch, US 2006/0019097.
	Regarding claims 1, 22 and 25, Xi et al. disclose the claimed invention including a spiral bristle comprising a first component (710), a second component (720), and a third component (730) forming a polygonal transverse cross-sectional profile (taught in embodiment of Figures 3-4, paragraph 0045), each of the second and third components wrapping around the first component in a helical manner (all components wrapped around the others, Figure 6), wherein the first, second, and third components are formed of different materials (paragraph 0048), and each one of the first, second and third components forms an apex of the transverse cross-sectional profile (Figure 6). Regarding claims 2 and 22, the first, second, and third colors are 
	Xi et al. disclose both that the components from the spiral bristle in the embodiment in Figures 3-4 can be polygonal and form an overall transverse cross-sectional profile that is polygonal (see also paragraph 0045). Additionally, Xi et al. teach that each of the three different plastic materials carry different types of oral care additives, including anti-microbial additives, and each different material has its own individual benefit so that the additives may be have different time releases, etc. (paragraphs 0038-0039, 0043, 0049). Xi et al. does not disclose that all three components form a bristle having a polygonal transverse cross-section and additionally do not disclose that the second and third components are spaced apart and isolated from one another by the first component. 
	Weihrauch teaches a bristle for a toothbrush (paragraph 0009) having a first component (2), a second component (one of 3, Figure 8) and a third component (other of 3, Figure 8) that form a polygonal transverse cross-section (Figures 7-8) so that the edges have the benefit of providing additional mechanical cleaning action when brushing teeth (paragraph 0057), the 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the transverse cross-sectional shape of the spiral bristle and the configuration of the individual bristle components of Xi et al. for one having a bristle having a polygonal transverse cross-sectional profile with its three components being .
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Xi et al., WO 2015/085528 and Weihrauch, US 2006/0019097 in view of Weihrauch, 6,161,243.
	Xi et al. and Weihrauch ‘097 disclose all elements previously mentioned above, however fails to disclose that the polygonal transverse cross-section profile is a rectangle. The polygonal cross-sectional profile of Weihruach ‘097 is a square (Figure 8).
	Weihrauch ‘243 teach that it is known for spiral bristles (1) to have various transverse cross-sectional profiles, including both square and rectangle (Column 4 Lines 54-56).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transverse cross-sectional shape of Xi et al. and Weihrauch ‘097 for one that is square for one that is rectangular, as taught by Weihrauch ‘243, as an aesthetic design change relating to the ornamentation of the design of the bristle and also that modifying the shape of the cross-sectional bristle is a matter of design choice.
8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weihrauch, US 6,161,243 and Yamada, JP 2010-125046A (see also Computer generated English translation).
Weihrauch and Yamada disclose all elements previously disclosed above. Weihrauch fails to disclose that there is a base portion and a tapered portion terminating in a free end, the base portion having a substantially constant transverse cross-section and the tapered portion having a transverse cross-section that decreases in size moving towards the free end. The spiral bristle of Weihrauch has a base portion that is one consistent diameter (see Figure 2).  
	Yamada teaches a spiral bristle comprising first, second, and third components (2a, 2b, 2c, Figures 2A-2B) and additionally teach a base portion (rightmost portion of bristle taught in Figure 3) and a tapered portion that terminates in a free end (d, Figure 3), the base portion having a substantially constant transverse cross-section and the tapered portion having a transverse cross-section that decreases in size moving toward the free end (Figure 3).  The tapered portion has the advantage of removing foreign substances adhering to narrow gaps between teeth (see English translation, page 2 fourth paragraph).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the spiral bristle of Weihrauch so that there is a base portion of a constant transverse cross-section and a tapered portion that terminates in a free end that has a transverse cross-section that decreases in size moving towards the free end, as taught by Yamada, so that the tapered end can remove substances between the narrow gaps of teeth.
Response to Arguments
9.	Applicant's arguments filed 23 October 2020 have been fully considered but they are not persuasive.

	Regarding the arguments directed towards Xi, the Examiner recognizes the separate embodiments of Figures 3 and 4 teaching polygonal transverse cross-sectional profiles of a spiral bristle and the embodiment of Figure 6 showing a spiral bristle having three components formed of different materials and differently colored materials. However, in the 35 U.S.C. 103 rejection of “Weihrauch, US 6,161,243 in view of Xi et al., WO 2015/085528” Xi et al. is relied upon for the separate teaching of three components (710, 720, 730) formed of different colors and different materials (paragraphs 0040 and 0048). Newly introduced Weihrauch, US 2006/0019097 teaches in the embodiment of Figure 8, a transverse cross-section of a bristle that is polygonal and where each of the first, second and third components form an apex of the polygonal transverse cross-sectional profile.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-Th, 5:30am-8:30am, 10am-4:30pm and Fri 5:30am-9:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg